Citation Nr: 1416793	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  07-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), hiatal hernia and epigastric discomfort. 

4.  Entitlement to service connection for a back disorder manifested by chronic low back pain.

5.  Entitlement to a rating in excess of 30 percent prior to November 10, 2008, and to a rating in excess of 70 percent from November 10, 2008 to August 19, 2011, for post-traumatic stress disorder (PTSD).

6.  Entitlement to an increased rating for sarcoidosis, currently evaluated as 30 percent disabling.  

7.  Entitlement to a compensable initial rating for mediastinoscopy scar of the chest.

8.  Entitlement to a compensable rating for a shell fragment wound, residual scar of the left ankle.

9.  Entitlement to a compensable rating for a shell fragment wound with residual scar, left knee.

10.  Entitlement to a compensable rating for residuals of a shell fragment wound with residual scar and retained foreign bodies in the buttock area. 

11.  Entitlement to a compensable rating for shell fragment wound, residual scar and retained foreign bodies of the left pelvis (hip). 

12.  Entitlement to a compensable rating for residuals of a shell fragment wound with residual scar and retained foreign bodies of the back.

13.  Entitlement to a compensable rating for an abdominal laparotomy scar.  

14.  Entitlement to a compensable initial rating for scar, right clavicle, scalene node biopsy.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 19, 2011.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service of verified dates from June 1963 to September 1968, from February 1969 to October 1969, from August 1972 to August 1975, from January 30, 1977, to April 22, 1977, and from May 17, 1981, to July 29, 1981.  The Veteran has also claimed additional active military service from October 1969 to August 1972. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in North Little Rock, Arkansas.  This appeal also arises from a June 2007 rating decision of the North Little Rock, Arkansas, RO.  

With regard to the issue of entitlement to an increased rating for PTSD, the Board notes that in March 2009, the Board denied the claim.  In February 2010, the Court of Appeals for Veterans Claims (CAVC) approved a Joint Motion for Remand by the parties, remanding the issue to the Board.  As a result, in August 2010, the Board remanded the claim for additional development.  In January 2012, the agency of original jurisdiction granted an increase to 70 percent effective in November 2008, and to 100 percent effective in August 2011.  Because the claim on appeal was initiated in May 2005, and the total rating was not established until 2011, the rating prior to that total rating remains on appeal.  Likewise, the resulting grant of TDIU was made effective in August 2011, meaning that entitlement in the time period on appeal prior to that grant remains in question. 

As support for his claim, the Veteran and his wife provided testimony before Veterans Law Judges (VLJ) at videoconference hearings in January 2008 and December 2013.  The VLJ who took testimony at the January 2008 hearing is no longer employed at the Board and thus only the VLJ who took testimony at the December 2013 hearing will decide the appeal.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that the Virtual folder contains VA treatment records that have not been considered by the RO in adjudicating the Veteran's claims.

The claims, other than the claim for an increased rating for sarcoidosis and the claim for an increased rating for a mediastinoscopy scar of the chest, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his December 2013 hearing the Veteran stated that he wished to withdraw his appeal of an increased rating for sarcoidosis, and that he wished to withdraw his appeal for an increased rating for a chest scar.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal of entitlement to an increased rating for sarcoidosis.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal of entitlement to a compensable initial rating for mediastinoscopy scar of the chest.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his December 2013 hearing the Veteran stated that he wished to withdraw his appeal for an increased rating for sarcoidosis and that he wished to withdraw his appeal for an increased rating for a chest scar.  Accordingly, the Board does not have jurisdiction to review the appeals, and the appeal of entitlement to an increased rating for sarcoidosis, and the appeal of entitlement to a compensable initial rating for mediastinoscopy scar of the chest, are dismissed.


ORDER

The appeal of entitlement to an increased rating for sarcoidosis is dismissed.

The appeal of entitlement to a compensable initial rating for mediastinoscopy scar of the chest is dismissed.


REMAND

A review of the record reveals that additional development relevant to all of the Veteran's claims remaining on appeal must be undertaken prior to Board consideration of the claims.  The Veteran initiated the current appeal in May 2005 by submitting a VA Form 21-4138.  He stated on this form that he had been evaluated by VA Vocational Rehabilitation for help with employment.  The vocational rehabilitation records are not in the file, and no attempt has been made to obtain them.  The Veteran's vocational rehabilitation file must be obtained and considered in adjudicating the Veteran's claims.  See 38 C.F.R. § 3.159(c).  

In April 2006, the Veteran submitted another VA Form 21-4138.  On this form, he provided the name and addresses of two private physicians, P.W., and S.M., and indicated that these physicians had treatment records pertinent to his claims.  In a July 2007 statement, the Veteran reported that he had signed authorization forms so that VA could obtain his medical treatment records, but that he did not think that VA had obtained such records.  He mentioned that the United States Postal Service had medical records.  He also stated that relevant records were available from Dr. H. and Dr. S.M.  A review of the records reveals that the Veteran submitted the private medical records from Dr. H.  However, the record does not contain the U. S. Post Office records, the Dr. P.W. records, or the Dr. S.M. records, and there is no indication that such records have ever been requested.  Copies of these records should be requested and, if obtained, considered in adjudicating the Veteran's claims. 

The Veteran's virtual file contains copies of VA treatment records dated as recently as February 1, 2013.  The Board notes that some of these records relate to the Veteran's back and sleep apnea disabilities and are dated subsequent to the December 2012 (most recent) supplemental statements of the case (SSOCs).  Furthermore, the SSOCs fail to indicate that the Veteran's VA treatment records were considered in adjudicating the Veteran's claims.  A December 2007 statement of the case indicated review of the Veteran's VA treatment records dated up until February 10, 2005.  The Veteran should be provided a supplemental statement of the case showing review of the VA treatment records dated subsequent to February 10, 2005.  

The December 2012 SSOCs did not adjudicate the Veteran's claim for service connection for a low back disability.  The Board notes that this issue is in appellate status and that on remand a supplemental statement of the case adjudicating this issue should be issued.  

The Board notes that in April 2006, the Veteran asserted that he injured his back in combat in January 1968.  Additionally, the Veteran testified in December 2013 that the concussion from the mortar explosion in Vietnam injured his low back.  The Board also notes that July 1970 service treatment records (STRs) contain low back complaints and a diagnosis of muscle strain from playing football.  The Veteran has indicated that his back hurt him immediately after service and that he did not get treatment because he did not have insurance for 14 years after service.  He reported current chronic low back pain with frequent episodes of muscle spasms radiating to the buttocks.  He further asserted that he had muscle damage to the back and that the condition was aggravated by PTSD. 

The Board finds that an August 2011 VA medical opinion that the Veteran does not have a low back disability due to shell fragment wounds is inadequate for adjudicating the Veteran's claim for service connection for a low back disability.  This opinion did not address whether the Veteran has a current low back disability due to the concussion stemming from the mortar explosion, it does not address the Veteran's STRs that show back complaints during service, and it does not address the Veteran's assertions that his low back disability is secondary to his service-connected PTSD.  Given the above, the Veteran should be afforded a new VA medical examination of the low back and that VA should obtain a new medical opinion that adequately addresses all of the Veteran's contentions.

Although an April 2009 VA examiner provided an opinion that the Veteran's sleep apnea is unrelated to the Veteran's service-connected sarcoidosis, that examiner stated that the Veteran should have a pulmonary examination.  Furthermore, the examiner did not discuss the medical document submitted by the Veteran dated November 2, 2005, which notes that the prevalence of sleep apnea syndrome in patients with sarcoidosis is significantly high.  Consequently, the Veteran should be provided a VA pulmonary examination.  The examiner should review the medical information submitted by the Veteran and should provide an opinion regarding whether the Veteran's sleep apnea is caused or aggravated by any of his service-connected disabilities, including his sarcoidosis and his PTSD.

At the December 2013 hearing, the Veteran's representative asserted that the Veteran's hypertension is secondary to his service-connected PTSD.  She referenced a medical article in the September 10, 2013 issue of the Journal of the American College of Cardiology that supports her assertion.  The Veteran's claims file should be sent to the appropriate specialist to review for an opinion regarding secondary service connection for hypertension with consideration of the medical article.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.

2.  Request copies of the Veteran's VA medical records dated from February 2, 2013 to present.

3.  Write to the Veteran and ask that he sign authorizations to obtain private medical records for all sources, to include the U. S. Post Office, Dr. P.W. and Dr. S.M.  See statements in support of claim in April 2006 and July 2007.  All records/responses received should be associated with the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  When the above actions have been completed, afford the Veteran a VA examination of the low back to determine the nature and etiology of any disability present.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current low back disability that is related to the Veteran's military service, including the concussion from the mortar explosion and the low back muscle strain noted in the STRs.  

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's service-connected disabilities, including PTSD, cause or aggravate any low back disability found.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any permanent increase in severity of any low back disability, that is proximately due to or the result of the service-connected PTSD disability or any other service-connected disability, and not due to the natural progress of any low back disability.

The examiner is asked to include the underlying reasons for an opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  When paragraphs 1-3  above have been completed, afford the Veteran a VA pulmonary examination.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's service-connected disabilities, including sarcoidosis, cause or aggravate the Veteran's sleep apnea disability.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any permanent increase in severity of any sleep apnea disability that is proximately due to or the result of the service-connected sarcoidosis disability or any other service-connected disability, and not due to the natural progress of the sleep apnea disability.  

The examiner is asked to include the underlying reasons for an opinion expressed.  The examiner should discuss the medical document submitted by the Veteran dated November 2, 2005, which notes that the prevalence of sleep apnea syndrome in patients with sarcoidosis is significantly high. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6.  When paragraphs 1-3  above have been completed, forward the Veteran's claims file to an appropriate specialist.  The physician should opine whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's service-connected disabilities, in particular PTSD, cause or aggravate the Veteran's hypertension disability.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any permanent increase in severity of the hypertension disability that is proximately due to or the result of the service-connected PTSD disability or any other service-connected disability, and not due to the natural progress of the hypertension.  

The examiner is asked to include the underlying reasons for an opinion expressed.  The examiner should discuss the relevant article in the September 10, 2013 issue of the Journal of the American College of Cardiology regarding Veterans with PTSD.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

7.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC should include the issue of entitlement to service connection for a back disorder and should indicate review of the Veteran's VA treatment records dated from February 10, 2005 to present.  Then provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


